Citation Nr: 9910886	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  93-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, 
secondary to service-connected post-traumatic stress 
disorder.  

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.




INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1968.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).

The veteran raised the issue of entitlement to service 
connection for skin growths and skin fungus due to exposure 
to Agent Orange.  Rating decisions in May 1991, October 1991, 
March 1992, and January 1993 deferred this issue.  This issue 
has not been procedurally developed and adjudicated by the RO 
for appellate review.  It is therefore referred to the RO for 
appropriate disposition.

In a decision dated in October 1997, the Board denied the 
issue of entitlement to service connection for alcohol abuse, 
secondary to the veteran's service-connected post-traumatic 
stress disorder.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court), and based upon a Joint Motion, the 
Court vacated that part of the October 1997 Board decision 
that denied the veteran's claim of entitlement to service 
connection for alcohol abuse, secondary to the veteran's 
service-connected post-traumatic stress disorder.  

Additionally, the Board decision in October 1997, remanded 
the issue of entitlement to an increased rating for the 
veteran's service-connected post-traumatic stress disorder, 
to be considered under the regulations governing psychiatric 
disorders enacted in November 1996.  


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
veteran's current alcohol abuse and his service-connected 
post-traumatic stress disorder.

2.  Manifestations of the veteran's post-traumatic stress 
disorder include depression and complaints of nightmares, 
intrusive thoughts, flashbacks, and isolation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
alcohol abuse is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a rating in excess of 70 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Alcohol Abuse

The veteran's service medical records are negative for 
evidence of alcohol abuse.  Subsequent to service discharge, 
the veteran denied alcohol abuse in April 1987.  In 1988, the 
veteran denied a history of treatment for alcohol abuse, but 
noted that he used alcohol 5 to 6 years "ago."  A VA 
outpatient treatment record in June 1989 reported a history 
of binge drinking to unconsciousness, with various periods of 
total sobriety.  The diagnoses included alcohol dependence.  
The veteran was hospitalized at a VA facility in August 1989, 
for alcohol abuse and rehabilitation.  A history of binge 
drinking was reported.  The veteran stated that he would 
begin to worry about experiences he had in Vietnam, and would 
drink to excess.  VA outpatient treatment records in 
September through November 1989, reported that the veteran 
continued to abuse alcohol.  The veteran stated that his 
alcohol abuse was a secondary problem related to 
post-traumatic stress disorder.  In May 1990, the veteran 
stated that he had one recent episode of drinking when a 
friend's wife died.  In August 1990, the veteran reported 
that he enjoyed drinking and had progressed from a binge 
drinker, to drinking every "now and then."  

A VA examination conducted in April 1991, reported that the 
veteran was a "moderate" binge drinker.  The diagnoses 
included alcohol abuse and probable dependence.  During a 
hospitalization for post-traumatic stress disorder in May 
1991, it was noted that the veteran had a past history of 
alcohol abuse, in partial remission.  Thereafter, a VA 
outpatient treatment record in August 1991, reported that the 
veteran stated that he had "stopped drinking except every 
once in a while."  During hospitalization for the veteran's 
psychiatric disorder in August 1991, the veteran reported 
that he drank heavily in 1969 and 1970.  A hospitalization 
report in December 1991, noted that alcohol abuse was 
possible.  

A VA psychiatric examination conducted in January 1992, 
reported that alcohol abuse was indicated.  The veteran was 
hospitalized in July 1992 for alcohol dependency and 
post-traumatic stress disorder.  The veteran described his 
drinking behavior as binge behavior, going 6 months to a year 
without drinking and then drinking heavily.  He stated that 
he drank alcohol to "self medicate," but did not think he 
had an alcohol problem.  The veteran indicated that he drank 
heavily when he was depressed, and would lose control of 
himself.  He stated that he drank due to his 
service-connected post-traumatic stress disorder and back 
disorder.  When the veteran was hospitalized in September 
1992 for a lower extremity disorder, a history of alcoholism 
was reported.  

A VA hospitalization report dated in April 1993, noted that 
the veteran had an occasional beer, and a history of alcohol 
abuse.  In June 1993, the veteran reported no alcohol abuse.  
During a VA neurology examination conducted in February 1994, 
the veteran stated that he drank alcohol occasionally.  The 
veteran was hospitalized in May 1994 for post-traumatic 
stress disorder.  The diagnoses included alcohol abuse, in 
partial remission.  In June 1995, the veteran reported 
drinking a six pack of beer, twice a week.  At a VA 
examination conducted in July 1995, the veteran stated that 
he consumed approximately a case of beer a week.  The 
diagnoses were post-traumatic stress disorder, as well as 
alcohol abuse and probable dependence.  A VA outpatient 
treatment record in January 1996, reported substance abuse.  
In April 1996, a VA outpatient treatment record reported 
status post alcohol abuse.  The veteran was hospitalized in 
May 1997 for post-traumatic stress disorder.  The diagnoses 
included a history of alcohol abuse.  A VA psychiatric 
examination dated in May 1998 noted that the veteran's most 
recent alcohol intake was 4 weeks previously, consisting of 
two six packs of beer.  The diagnoses included alcohol abuse.

Although the veteran has presented medical evidence showing 
treatment for alcohol abuse, payment of compensation benefits 
may not be granted for alcohol abuse because it is considered 
under the law to be the result of willful misconduct.  
38 C.F.R. § 3.301 (1998).  For claims filed after October 31, 
1990, service connection may not be granted for disability or 
death resulting from abuse of alcohol or drugs.  Id.  The VA 
General Counsel has clarified that this prohibition on the 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug use is effective whether the 
claim is for direct service connection or for secondary 
service connection.  See VAOPGPREC 2-98 (Jan. 16, 1997).

In Barela v. West, 11 Vet. App. 280 (1998), the Court held 
that 38 U.S.C.A. § 1110 (West 1991) prohibits only the 
payment of "compensation" for disability due to alcohol 
abuse; it does not bar an award of service connection.  The 
Board, therefore, must first determine whether the claim for 
service connection for alcohol abuse is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).  As the RO adjudicated 
the issue on the merits in its January 1993 decision, the 
Board is now free to review the decision under the guidelines 
set forth in Barela.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506.  

A claim of entitlement to secondary service connection must 
also be well grounded.  38 U.S.C. § 5107(a); Locher v. Brown, 
9 Vet. App. 535, 538 (1996); Jones v. Brown, 7 Vet. App. 134, 
136-38 (1994).  Because the veteran claims that his alcohol 
abuse was caused by his service-connected post-traumatic 
stress disorder, he must show service connection for alcohol 
abuse on a secondary basis; that is, there must be evidence 
that the disability claimed is proximately due to or the 
result of his service-connected post-traumatic stress 
disorder.  38 U.S.C. § 1110; 38 C.F.R. § 3.310(a) (1998).  
Secondary service-connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  See Locher, 9 
Vet. App. at 538-39; Jones, 7 Vet. App. at 136-37 (lay 
testimony that one condition was caused by service-connected 
condition was insufficient to well ground claim).  

As such, the question centers on the relationship of one 
condition to another - i.e., the relationship of the 
veteran's service-connected post-traumatic stress disorder 
and alcohol abuse.  Such a relationship is not susceptible to 
informed lay observation and thus, for there to be credible 
evidence of such a relationship, medical evidence is 
required.  See, e.g., Schroeder v. Brown, 6 Vet. App. 220, 
224 (1994) (holding that claimant had submitted necessary 
medical evidence for secondary service connection showing 
relationship between his service-connected hand disability 
and subsequent right wrist injury) (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 633 (1992) (requiring medical 
evidence showing relationship between service-connected 
maxillary fracture and claimed secondary service connection 
for psychiatric disorder). 

There is no medical evidence of record which relates the 
veteran's alcohol abuse to his service-connected 
post-traumatic stress disorder.  Although the medical 
evidence reveals numerous diagnoses of post-traumatic stress 
disorder and alcohol abuse, the examiners have not linked the 
two disorders.  The only evidence which purports to link the 
veteran's alcohol abuse to post-traumatic stress disorder are 
the veteran's own statements.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, the Court has held that lay persons, 
such as the veteran, while competent to provide an account of 
symptoms, are not qualified to offer evidence which requires 
medical knowledge, such as a diagnosis or opinion as to the 
cause of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), (Court held that an appellant does not meet his 
or her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.)  Thus, the Board finds 
that the veteran's claim that he abuses alcohol due to 
post-traumatic stress disorder cannot be accepted as 
competent evidence, and thus cannot serve as evidence of the 
required nexus.  

Accordingly, the veteran's claim of entitlement to service 
connection for alcohol abuse is not well grounded, and must 
be denied.

II.  Post Traumatic Stress Disorder

Factual Background

The veteran served in Vietnam from July 1966 to July 1967, as 
a memorial activity specialist and records clerk.  His 
service medical records were negative for a psychiatric 
disorder.  Following service discharge, a VA examination 
conducted in 1970 provided a diagnosis of moderate anxiety 
reaction.  At subsequent VA examinations in 1980, 1987, and 
1988, a psychiatric disorder was not found.  A VA examination 
conducted in April 1991, noted an anxiety disorder dependent 
upon circumstances.  The veteran was admitted to a VA 
facility in May 1991, complaining of insomnia, anxiety, 
irritability with anger outburst, moderate hypervigilence, 
combat related recurrent distressing nightmares, intrusive 
memory, flashbacks, emotional constriction and estrangement, 
dysphoria, poor concentration and energy, crying spells, and 
suicidal fantasies.  Psychological testing was consistent 
with post-traumatic stress disorder, with a concurrent 
affective disorder.  The diagnoses included chronic 
post-traumatic stress disorder and major depressive disorder.

The veteran underwent an observation and evaluation at a VA 
facility in August 1991.  Psychological studies did not 
support or rule out post-traumatic stress disorder; however, 
on consultation, the examiners found a diagnosis of mild to 
moderate post-traumatic stress disorder.  The veteran was 
hospitalized at a VA facility in December 1991 in the Combat 
Stress Rehabilitation Program.  Complaints at that time 
included frequent intrusive thoughts, frequent nightmares and 
night terrors, hypervigilence, hyperarousal, anxiety, 
insomnia, and depression, with suicidal ideation.  The 
diagnoses included chronic post-traumatic stress disorder and 
major depression.

The veteran was admitted to a VA facility in July 1992 for 
alcohol abuse and post-traumatic stress disorder.  A social 
worker noted that the veteran had been married 5 times, and 
had been married to his current wife since 1979.  It was 
noted that the veteran owned a pawn shop, which his wife 
managed.  He was also involved in a shelter for homeless 
veterans.  He stated that he would visit his wife at the pawn 
shop or visit friends during the day.  It was also noted that 
he had a shop near the pawn shop "which he kept busy doing 
some type of business."  The social worker concluded that 
the veteran portrayed an unstable type of life and the 
inability to constructively deal with problems of daily 
living.  He was not psychotic, did not appear to have a 
thought disorder, and was not in need of a structured-type 
living environmental or custodial care.  It was noted that 
the veteran was able to meet all the activities of daily 
living.  The social worker noted that the veteran's alcohol 
abuse, and perhaps his post-traumatic stress disorder, had 
caused him many problems.

A VA psychiatric examination conducted in December 1992, 
reported that the veteran was alert with an excellent memory.  
His speech was clear, coherent, and showed no internal 
aberrations.  Daily recurrent intrusive thoughts and dreams 
were reported.  Nightmares were reported occurring twice a 
week, and the veteran stated he had flashbacks about once a 
week.  He stated that he had lost interest in activities that 
used to please him, and felt a marked detachment from people.  
It was noted that the veteran had four divorces.  Increased 
arousal, irritability, difficulty in concentration, and 
hypervigilence were indicated.  Depressive symptoms to 
include crying spells were also reported.  The veteran 
performed excellently on the cognitive tests, and accurately 
and promptly on the impersonal judgment questions.  School 
and general knowledge tests were noted as very well, and the 
veteran was able to interpret all three proverbs without 
difficulty.  The examiner found that the depressive features 
found were associated features of his post-traumatic stress 
disorder.  VA outpatient treatment records from September 
1992 to February 1995 reveal treatment for post-traumatic 
stress disorder, with complaints of nightmares, intrusive 
thoughts, depression, and isolation.

The veteran was admitted to a VA facility in May 1994, with 
complaints of decreased sleep, nightmares, avoidance, 
flashbacks, rage discontrol, depressed mood, anxiety, 
nervousness, and impatience.  It was noted that the veteran 
was well developed, well nourished, appropriately dressed, 
and adequately groomed, who fidgeted throughout the 
interview.  Mental status examination revealed good eye 
contact, with normal psychomotor behavior.  Speech was 
normal, affect was reported as full range, and mood was 
inadequate.  Thinking was reported as logical, linear, and 
goal directed.  He was not delusional, and was not 
experiencing auditory or visual hallucinations.  He denied 
current suicidal or homicidal ideation.  

A VA psychiatric examination dated in July 1995, reported 
complaints of constant depression, occasional vague visual 
hallucinations, and a history of homicidal and suicidal 
thoughts.  Mental status examination revealed pressured 
speech, but no flight of ideas or loosening of associations.  
His mood and affect were depressed, anxious, and irritable.  
Hallucinations and delusions were not reported, and the 
veteran denied current homicidal and suicidal thoughts.  He 
was precisely oriented to person, place, situation, and time.  
Remote, recent, and immediate recall were good.  The examiner 
commented that he appeared of average intelligence, and 
judgment to avoid common danger was adequate.  Abstracting 
ability and insight were good.  

VA outpatient treatment records for post-traumatic stress 
disorder from July 1995 to January 1998, reported complaints 
of emotional isolation, severe depression, anxiety, and sleep 
impairment.  The veteran was admitted to a VA facility in May 
1997 with complaints of significant symptoms of 
post-traumatic stress disorder and depression.  However, the 
examiner observed the veteran's behavior and found him active 
and energetic, with a normal affect and fairly good mood.  It 
was noted that while in the hospital, he served as president 
of the patients' group.  

A VA psychiatric examination conducted in May 1998, reported 
complaints of nervousness, depression, hallucinations, and 
daily ruminations and dreams of Vietnam.  It was noted that 
the veteran was well developed, well nourished, appropriately 
dressed, and adequately groomed, with no unusual motor 
activity.  On mental examination, speech was fluent without 
flight of ideas or looseness of associations.  Mood was 
anxious and depressed, as was affect.  The veteran denied 
hallucinations and homicidal and suicidal ideations; 
expressed no identifiable delusions; and was precisely 
oriented to person, place, situation, and time.  Remote, 
recent, and immediate recall were good.  The examiner 
commented that the veteran appeared of average intelligence, 
and judgment to avoid common danger was adequate.  The 
veteran's abstracting ability was adequate and his insight 
was noted as fair.  The diagnoses included post-traumatic 
stress disorder.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of the statute and judicial 
construction.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); 38 U.S.C.A. § 5107(a).  The VA therefore has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  In this regard, the veteran's service medical 
records, post-service private clinical data, and VA 
outpatient, hospitalization, and examination reports have 
been included in his file.  Upon review of the entire record, 
the Board concludes that the data currently of record provide 
a sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In this case, the Board notes that the criteria for rating 
mental disorders in the VA's SCHEDULE FOR RATING DISABILITIES 
(hereinafter SCHEDULE), codified in 38 C.F.R. Part 4 (1998), 
were revised in 1996, with the new criteria becoming 
effective in November 1996.  In this case, the RO rated the 
veteran's disability in its November 1991 rating decision 
under the old criteria and considered his claim under the new 
criteria in a rating decision in June 1998.  The veteran has 
been given notice of both versions of the criteria in the 
October 1992 statement of the case and the June 1998 
supplemental statement of the case.  Therefore, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met with regard to the both versions 
of the rating criteria, and the Board may review the claim on 
appeal under both criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise); VA O.G.C. Prec. Op. 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

As noted above, where regulations change during the course of 
an appeal, the Board must determine, if possible, which set 
of regulations, the old or the new, is more favorable to the 
claimant and apply the one more favorable to the case.  VA 
O.G.C. Prec. Op. 11-97 at 1; Karnas, 1 Vet. App. at 312-13.  
In this case, the veteran's service-connected anxiety 
disorder is rated under the criteria in the SCHEDULE for 
anxiety disorders, specifically, post-traumatic stress 
disorder, and has been assigned a 70 percent disability 
evaluation.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), with 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
Under the criteria for rating a generalized anxiety disorder 
prior to the revisions made to this criteria in November 
1996, a 70 percent rating was provided when the ability to 
maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 100 
percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  Id.; see Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (holding that the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).

The purpose in amending or revising the rating criteria for 
mental disorders "was to remove terminology in former 38 
C.F.R. § 4.132, which was considered non-specific and subject 
to differing interpretations, and to provide objective 
criteria for determining entitlement to the various 
percentage ratings for mental disorders."  VA O.G.C. Prec. 
Op. 11-97 at 2 (Mar. 25, 1997), citing 60 Fed. Reg. 54,825, 
54,829 (1995).  The revised criteria provides a 70 percent 
rating where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  A 100 percent schedular rating 
may be assigned in cases where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

Additionally, the new regulations provide that, when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of the 
psychiatric symptoms, the length of remissions and the 
veteran's capacity for adjustment during periods of remission 
and shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (1998).  Also, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairments is considered, however, the assignment of an 
evaluation shall not be based solely on social impairment.  
38 C.F.R. § 4.126(b) (1998).

The Board notes that none of the medical evidence in this 
case reflects the presence of symptomatology of such severity 
so as to warrant a 100 percent schedular rating under either 
the "old" criteria or the "new" criteria for evaluating 
mental disorders.  Although the veteran has complained of 
feelings of isolation, he never been shown to be "in virtual 
isolation in the community."  It has been reported that the 
veteran is involved with a shelter for homeless veterans and 
visited with friends.  The medical evidence has consistently 
indicated that he is in contact with reality and he does not 
experience hallucinations and delusions.  There has never 
been any indication of gross repudiation of reality with 
disturbed thought or behavioral processes.  His memory has 
been described consistently as "excellent" or "good," and 
there is no indication that he has ever experienced memory 
loss for close relatives, his own occupation, or his own 
name.  He has been described consistently as precisely 
oriented to person, place, situation, and time.  He also has 
been described consistently as "adequately groomed" or 
"appropriately dressed," and there has never been any 
evidence of intermittent inability to perform activities of 
daily living including maintenance of minimal personal 
hygiene.  Moreover, the veteran has denied suicidal and 
homicidal ideations, and has not been shown a persistent 
danger of hurting himself or others.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

Although the veteran has been unemployed since 1989, this has 
not been shown to be due, in and of itself, to his 
service-connected post-traumatic stress disorder.  A recent 
orthopedic examination dated in May 1998, provided diagnoses 
of degenerative disc disease of the lumbosacral spine, 
obesity, history of post-traumatic stress disorder, history 
of recently fractured ribs, noninsulin dependent diabetes 
mellitus, coronary artery disease, and history of 
cerebrovascular accident , with residual weakness of the left 
side.  The examiner opined that "considering the type of 
work the veteran had performed as a truck driver and the 
present physical problems, including [post-traumatic stress 
disorder], I do not think the patient can obtain gainful 
employment in his area of expertise."  The veteran has 
reported that he was unable to continue working in his pawn 
shop, due to the inability to get a weapons clearance, as he 
had been diagnosed with post-traumatic stress disorder.  
Nevertheless, it has not been shown that the veteran's 
service-connected post-traumatic stress disorder solely has 
resulted in demonstrably being able to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
see also Johnson, 7 Vet. App. at 97.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected post-traumatic 
stress disorder, rather than as a disagreement with the 
original rating award for this disorder.  However, the 
statement of the case and the supplemental statement of the 
cases have provided the veteran with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation for the veteran's service-connected post-traumatic 
stress disorder.  In addition, the veteran's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to his service-connected post-traumatic stress 
disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the RO granted service connection and 
originally assigned a 100 percent evaluation for 
post-traumatic stress disorder as of the date of a VA 
hospitalization report, i.e., May 13, 1991.  See 38 C.F.R. 
§ 4.29 (1998).  Upon hospital discharge, the veteran's 
service-connected post-traumatic stress disorder was assigned 
a 30 percent disability rating, effective July 1, 1991.  See 
38 C.F.R. § 3.400(b)(2)(i) (1998).  Subsequent to this 
decision, the RO granted a 70 percent disability rating, 
effective as of July 1, 1991.  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 70 percent for the disability at issue at 
any time subsequent to hospital discharge, i.e., July 1, 
1991.  Id.; Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  


ORDER

The claim of entitlement to service connection for alcohol 
abuse, secondary to service-connected post-traumatic stress 
disorder is denied.  The claim of entitlement to a rating in 
excess of 70 percent for post-traumatic stress disorder is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

